Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 25, 2019

                                     No. 04-18-00819-CV

                                  Margarita MALDONADO,
                                          Appellant

                                               v.

                                    Trenton FRANKLIN,
                                          Appellee

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-24167
                         Honorable Rosie Alvarado, Judge Presiding


                                        ORDER
       Appellees’ motion for leave to supplement the appellate record with the reporter’s record
from the temporary injunction hearing is GRANTED.



                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of January, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court